UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUANITA PICKETT,

                             Plaintiff,                              20-CV-0075 (CM)
                     -against-                          ORDER DIRECTING PAYMENT OF FEE
                                                          OR AMENDED IFP APPLICATION
GM; MOTOR LIQUIDATION CO.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, that is, in forma pauperis (“IFP”)

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but her responses do not establish that she is

unable to pay the filing fees. Plaintiff states that she is not presently employed, but she fails to

answer any of the questions concerning her income and financial situation. Because Plaintiff fails

to supply sufficient information about her income, expenses, and any assets she may have, the

Court is unable to conclude that she lacks sufficient funds to pay the filing fees for this action.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits an amended IFP

application, it should be labeled with docket number 20-CV-0075 (CM), and address the

deficiencies indicated above by providing information to establish that she is unable to pay the

filing fees. Plaintiff must answer each question on the amended IFP application, state all sources

of income and all monthly expenses, and describe how she is able to support himself. If the
Court grants the amended IFP application, Plaintiff will be permitted to proceed without

prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the Court

shall process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 13, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
